DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-11 in the reply filed on 06 December 2021 is acknowledged.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06 December 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US Serial No. 2012/0315333).
Regarding claims 1-2; Zhou et al. teaches a method of forming one or more layers of at least a portion of a drug delivery device (DDD) [0013].  Zhou et al. teaches the method can include providing a substrate; providing one or more DDD components that are dissolved or dispersed in one or more pharmaceutically compatible phase change inks; ejecting, by one or more nozzles, a first portion of the one or more pharmaceutically compatible phase change inks to form a first layer on the substrate; and ejecting, by the one or more nozzles, a second portion of the pharmaceutically compatible phase change inks to forma second layer over the first layer [0013].  Zhou et al. teaches the one or more DD components can include one or more active pharmaceutical ingredients (API), one or more excipients, or both one or more API and one or more excipients [0014].  In some aspects, the DDD with the one or more layers are fumed as a multilayer shell (i.e. plurality of cavities, see Fig below) [0022].  
Zhou et al. teaches, in accordance with aspects of the present disclosure, a system is described that includes a three-dimensional printing apparatus including: a plurality of reservoirs arranged to house one or more active pharmaceutical ingredients and one or more excipients, wherein the one or more active pharmaceutical ingredients and the one or more excipients are phase change inks; a plurality of nozzles arranged in communication with the plurality of reservoirs and arranged to jet the one or more active pharmaceutical ingredients and the one or more excipients on to a substrate, the 
    PNG
    media_image1.png
    275
    283
    media_image1.png
    Greyscale
achieved by accurate placing the specific amounts of the API containing drops at specific locations [0041].



									Figure 4


Figure 4 shows a controlled release of multidrugs in a single DDD [0051].  A single dosage form 405 can be manufactured that combines multiple drugs 410, 415 that have separate domains for drug release at different modes or rates (i.e. concentration; instant claims 5-9) [0051].
Cheng et al. teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Cheng et al. does not specifically disclose an embodiment containing glycidoxymethyltriethoxysilane, cationic initiator, In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) [see MPEP 2144.06].
The Examiner makes note that “formed with a three-dimensional object printer” is a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US Serial No. 2012/0315333).
Regarding claims 3 and 4; Zhou et al. teaches the method includes providing a substrate; providing one or more DDD components that are dissolved or dispersed in one or more pharmaceutically compatible phase change inks (having active pharmaceutical ingredients (API) and/or one or more excipients); ejecting, by one or more nozzles, a first portion of the one or more pharmaceutically compatible phase change inks to form a first layer on the substrate; and ejecting, by the one or more nozzles, a second portion of the pharmaceutically compatible phase change inks to 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)); see MPEP §2113.
	Regarding claim 10; Zhou et al. teaches cavities filled with API, thus meets the limitation of record [Fig4; 0051].
	Regarding claim 11; Zhou et al. teaches one or more API containing liquid materials can be sealed inside small closed pockets inside solid dosage, which can give greater flexibility for API selection and improves drug absorption [0052].  The Examiner makes note that “wherein a first layer of the excipient material is placed over a second layer of the excipient material to cover the cavities in the second layer” is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767